Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-10-2007

Maulsby v. Beard
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-4621




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Maulsby v. Beard" (2007). 2007 Decisions. Paper 1118.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/1118


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
ALD-189                                                    NOT PRECEDENTIAL

                     UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT

                                    NO. 06-4621
                                 ________________

                           VERNON SAINT MAULSBY,

                                      Appellant,

                                          v.

     JEFFREY A. BEARD, Individually and in his own official capacity; DAVID
 DiGUGLIELMO, Individually and in his official capacity; J. DAY, CO3, Individually
   and in his official capacity; BLUE, CO1, Individually and in his official capacity


                     ____________________________________

                   On Appeal From the United States District Court
                        For the Eastern District of Pennsylvania
                             (E.D. Pa. Civ. No. 06-cv-3510)
                   District Judge: Honorable Ronald L. Buckwalter
                   _______________________________________


          Submitted For Possible Dismissal Under 28 U.S.C. § 1915(e)(2)(B)
                                   April 19, 2007

     Before: SLOVITER, CHAGARES AND GREENBERG, CIRCUIT JUDGES


                                (Filed May 10, 2007)

                            _______________________

                                    OPINION
                            _______________________
PER CURIAM

       Vernon Saint Maulsby, a Pennsylvania state prisoner proceeding pro se, appeals

from the District Court’s dismissal of his complaint as frivolous pursuant to 28 U.S.C. §

1915(e)(2)(B)(i). Because we conclude that this appeal lacks an arguable basis, we will

dismiss it pursuant to § 1915(e)(2)(B)(i).

       Maulsby is, and at all relevant times was, incarcerated at the State Correctional

Institute at Graterford, Pennsylvania (“SCI-Graterford”). In September 2006, Maulsby

commenced a civil rights action under 42 U.S.C. § 1983 in the U.S. District Court for the

Eastern District of Pennsylvania against the Secretary of the Department of Corrections,

the Superintendent of SCI-Graterford, and two correctional officers identified as “J. Day”

and “Blue.” In the complaint, Maulsby alleged that his Fourteenth Amendment

procedural due process rights were violated when his color television was broken, and

other personal property stolen, while Corrections Officer Blue was packing up his cell.

       On September 22, 2006, the District Court dismissed Maulsby’s complaint

pursuant to 28 U.S.C. § 1915(e)(2)(B)(i). Maulsby filed a motion to “amend judgment

and/or relief from judgment order,” which the District Court denied on October 20, 2006.

Maulsby now appeals from the District Court’s order dismissing his case.

       We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291. See Tourscher

v. McCullough, 184 F.3d 236, 240 (3d Cir. 1999). Because Maulsby is proceeding in

forma pauperis, we must review this appeal to determine whether it should be dismissed



                                             2
pursuant to § 1915(e)(2)(B)(i). We dismiss an appeal if it “lacks an arguable basis in law

or in fact.” Neitzke v. Williams, 490 U.S. 319, 325 (1989).

       At the outset, we note that it is not entirely clear from the complaint whether

Maulsby alleged that Corrections Officer Blue was negligent in packing up his cell. To

the extent that Maulsby alleges mere negligence, he has not stated a due process claim.

See Shaw by Strain v. Strackhouse, 920 F.2d 1135, 1143 (3d Cir. 1990). We will,

however, construe the complaint liberally to allege intentional conduct by the defendants.

       A prisoner's due process claim based on a state actor’s unauthorized deprivation of

property is not actionable under § 1983 unless no adequate post-deprivation remedy is

available. See Hudson v. Palmer, 468 U.S. 517, 533 (1984). In Pennsylvania, the state

prison system has established an internal grievance procedure through which the state

hears claims and, when appropriate, provides remedies. See DC-ADM 804. This post-

deprivation remedy is sufficient to satisfy the requirements of due process. See Tillman

v. Lebanon County Correctional Facility, 221 F.3d 410, 422 (3d Cir. 2000) (finding that

Pennsylvania state prison grievance program provided prisoner with adequate post-

deprivation remedy). Furthermore, Maulsby could also have filed a state tort suit for

conversion of property. See Hudson, 468 U.S. at 535. Therefore, because these post-

deprivation remedies were available to Maulsby, we agree with the District Court that his

complaint failed to allege any facts that could support a valid claim under section 1983.1

  1
   In his motion to amend the judgment, Maulsby states that he was not given an
opportunity to amend the complaint. We conclude that any such amendment would have

                                             3
      Accordingly, we will dismiss this appeal pursuant to 28 U.S.C. § 1915(e)(2)(B)(i).

The motion for appointment of counsel is DENIED.




been futile. See Grayson v. Mayview State Hosp., 293 F.3d 103, 108 (3d Cir. 2003).

                                           4